 20-01218-mg         Doc 8       Filed 04/13/21 Entered 04/13/21 13:33:49                  Main Document
                                               Pg 1 of 4



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 In re                                                             :
                                                                   :       Chapter 7
 FYRE FESTIVAL LLC,                                                :
                                                                   :       Case No. 17-11883 (MG)
                                    Debtor.                        :
 ------------------------------------------------------------------x
                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss.:
COUNTY OF NEW YORK                 )

        Gabrielle Beeferman, being duly sworn, deposes and says:

        1.       I am over the age of 18, am not a party to this action, and am employed by

Klestadt Winters Jureller Southard & Stevens, LLP located at 200 West 41st Street, 17th Floor, New York,

New York, 10036.

        2.       On the 13th day of April, 2021, I served copies of:

    •   Trustee’s Motion for an Order Pursuant to Fed. R. Bankr. P. 9019 Approving a Stipulation of
        Settlement Between the Trustee and Ticketholder Claimants, along with the exhibits referenced
        therein and Notice of Hearing Thereon [Main Case Docket Nos. 250 & 251]; and,

    •   Notice of (I) Trustee’s Settlement of Claims Asserted Against Matte Finish LLC and FM2010,
        LLC, (II) Presentment of Form of Order Approving the Settlement, and (III) Opportunity to
        Object to the Proposed Settlement and Obtain a Hearing Thereon [Main Case Docket No. 252;
        Adv. Pro. 20-01218 Docket No. 7]

by first class mail, by depositing true copies thereof enclosed in a post-paid wrapper, in an official depository

under the exclusive care and custody of the United States Postal Service within New York State upon these

parties listed on Schedule A.




                                                                       /s/Gabrielle Beeferman
                                                                       Gabrielle Beeferman
 20-01218-mg       Doc 8     Filed 04/13/21 Entered 04/13/21 13:33:49   Main Document
                                           Pg 2 of 4


Sworn to and subscribed before me this
13th day of April, 2021

/s/Christopher J. Reilly
Notary Public, State of New York
No.02RE6297793
Qualified in Kings County
Commission Expires March 3, 2022
 20-01218-mg      Doc 8     Filed 04/13/21 Entered 04/13/21 13:33:49        Main Document
                                          Pg 3 of 4




                                        Schedule A

Geragos & Geragos
7 W. 24th Street
New York, NY 10010-3212                         Eventstar Structures Corp
Attn: Lori Feldman                              8150-B NW 90th Street
                                                Medley, FL 33166
United States Trustee
Office of the United States Trustee             John Nemeth
201 Varick Street, Room 1006                    c/o Sher Tremonte LLP
New York, NY 10014-7016                         90 Broad Street, 23rd Floor
                                                New York, NY 10004-2270
Lowenstein Sandler LLP
One Lowenstein Drive                            MPR Audio System, LLC dba Unreal
Roseland, NJ 07068                              Systems
Attn: Michael Etkin                             c/o Scott Alan Orth
      Nicole Fulfree                            3860 Sheridan St, Suite A
                                                Hollywood, FL 33021-3624
Consolidated Edison Company of New York
Bankruptcy Group                                Raul Jimenez
4 Irving Place, Room 1875-S                     c/o Sher Tremonte LLP
New York, NY 10003-3502                         90 Broad Street, 23rd Floor
                                                New York, NY 10004-2270
Catherine A. Murray-Hession
c/o Pinkham Busny LLP                           Law Office of Michael Botton, Esq.
42 Pleasant Street                              1314 Main Street
Woburn, MA 01801-6708                           Belmar, NJ 07719-2715
Attn: Matthew J. Tuttle
                                                Stahl & Zelmanovitz
Daniel Jung                                     747 Third Avenue, Suite 33B
c/o Geragos & Geragos                           New York, NY 10017-2803
7 W. 24th Street                                Attn: Abraham Neuhaus
New York, NY 10010-3212
Attn: Lori Feldman                              Tharanco Lifestyles LLC
                                                850 Paterson Plank Road
Darrell Thorne LLC                              Secaucus, NJ 07094-2724
250 Stanhope St., Apt 2L
Brooklyn, NY 11237-4253                         iHeart Media Inc.
                                                20880 Stone Oak Pkway
EHL Funding LLC                                 San Antonio, TX 78258-7460
c/o Snitow Kaminetsky Rosner & Snitow
805 Third Avenue, 12th Floor                    Tallen Todorovich
New York, NY 10022-7513                         67 Wall Street, Suite 19G
                                                New York, NY 10005-3193
 20-01218-mg      Doc 8     Filed 04/13/21 Entered 04/13/21 13:33:49       Main Document
                                          Pg 4 of 4




                                                Fyre Media Inc.
                                                c/o CT Corporation Systems
Andrew Newman                                   111 8th Ave., 13th Fl.
c/o Sher Tremonte LLP                           New York, NY 10011
90 Broad Street, 23rd Floor
New York, NY 10004-2270                         Fyre Festival LLC
                                                52 Lispenard Street, TH1
Mark John Geragos                               New York, NY 10011
644 South Figeuroa Street
Los Angeles, CA 90017-3411                      Michael I. Gottfried
                                                Elkins Kalt Weintraub Reuben Gartside LLP
William McFarland, Inmate No. 91186-054         10345 West Olympic Boulevard
FCI Elkton, Federal Correctional Institution    Los Angeles, CA 90064
P.O. Box 10
Lisbon, OH 44432                                Pachulski Stang Ziehl & Jones LLP
                                                10100 Santa Monica Blvd.
Fyre Media                                      13th Floor
c/o William McFarland, Inmate No. 91186-        Los Angeles, CA 90067-4003
054                                             Attn: Jason Pomerantz
FCI Elkton, Federal Correctional Institution
P.O. Box 10                                     Matte Finish, LLC
Lisbon, OH 44432                                c/o Adelman Matz, P.C.
                                                780 3rd Ave
Fyre Media Inc.                                 New York, NY 10017
c/o CT Corporation Systems                      Attn: Sarah Matz
28 Liberty Street
New York, NY 10005                              FM2010, LLC
                                                c/o Adelman Matz, P.C.
                                                780 3rd Ave
                                                New York, NY 10017
                                                Attn: Sarah Matz
